DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to Applicant’s communication filed on 10/21/2021. Claims 1-9, 11-16, 18-21 have been examined. Claims 10, 17 are cancelled. 

Response to Arguments

Applicant’s arguments with respect to claims 1,8,15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regards to Double Patenting rejection, Applicant filed a Terminal Disclaimer (TD). Therefore, the Double Patenting rejection is withdrawn. 
With regards to claim objection, Applicant amendment overcome the objection. Therefore the objection is withdrawn. 
With regards to 101 rejection, Applicant amendment overcome the rejection. Therefore, the rejection is withdrawn. 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.


Claims 1, 2, 4,6,8,11,13,15,16,20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Peter et al.  Publication No. WO 2008/063360 A2 (Peter hereinafter) in view of Bennett et al. Publication No. US 2010/0130178 A1 (Bennett hereinafter) 
Regarding claim 1,

Peter teaches a non-transitory computer readable medium having instructions stored thereon which when executed by a processing device, cause the processing device to:
Provide an agent to execute on one or more local computers that are part of a corporate network that is separated from the Internet by at least one firewall, the firewall operating independently of the agent, wherein the agent is to act as a local agent to provide a direct connection to a cloud-based management platform located outside of the corporate network, to facilitate cloud-based management of the one or more local computers (Page 3 - The internal monitoring device is capable of monitoring the company's internal network/systems, e.g., using SNMP (simple network management protocol) to get statistics such as disk usage, processor usage, memory allocation, etc. The internal monitoring device can record this data and update the remote data center on a periodic basis — Page 10 - the internal monitoring device 3 16 is connected to the location's network inside of the firewall 318 in order to provide internal monitoring tasks. As mentioned above, the internal monitoring device 16 embodiments are provided with program instructions, storable in flash memory, 

gather status information from the one or more local computers;  initiate a secure network connection to the cloud-based management platform;  report the status information to the cloud-based management platform via the secure network connection (Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- Claim 37 — Page 19- As mentioned, the embodiments described herein provide a unified view of a company's network, both from inside and outside the network firewall, without requiring any changes to the CPE (customer premise equipment), firewall rules, etc. The program instruction 15 embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company);Page 19 - The program instruction embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company. Information is displayed on a screen, such as illustrated in Figure 6, that may be reformatted depending on the sophistication and information needs of the customer)  ; 

provide a web portal for a human administrator to make a request, to the cloud-based management platform- to make changes to the configuration of the one or more local computers (Fig.6, Page 4 – published website -when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures – page 12 - In some embodiments, a company can use the published website to self configure internal monitoring devices 316 to the 20 specification/descriptions and type of monitoring desired bases on their known network and/or system needs) 


receive, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request the changes, and make the changes to the one or more local computers responsive to the set of instructions from the cloud-based management platform (Page 12- program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ..., 304-N only when instructions and/or updates are needed. That is, the program instructions Page 12 -a company can use the published website to self configure internal monitoring devices 316 to the 2 specification/descriptions and type of monitoring desired bases on their known network and/or system needs. The company then simply plugs the internal monitoring device 316 into its network and monitoring can begin immediately. The internal monitoring device 316 can then begin sending information, e.g., data about the network, to the one or more data centers via web requests); and y a customer/client company);

However, Peter does not explicitly teach 
provide a web portal for a human administrator to make a request, to the cloud-based management platform- to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform

Bennett teaches 
provide a web portal for a human administrator to make a request, to the cloud-based management platform- to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform; receive, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request the changes, and  make the changes to the one or more local computers responsive to the set of instructions from the cloud-based management platform (Para 0026 - The profile enables configuration of security management and/or various management and/or tracking and control features for the one or endpoint devices 131-141. The authorized user and/or owner is enabled to gain secure access to the one or more tracking and control servers 121 via a user interface, for example a browser on the laptop 151 – Para 0052 -The tracking and control server communicates the status of the cellular phone 137 and/or any commands and/or requests for data. In this regard, various exchanges may occur between the mobile cellular 137 and the tracking and control server 121 based on the status of the cellular phone 137, user preferences and/or tracking and control server 121 features – Para 0065 - The owner and/or authorized user may change a status of the cellular phone 137 within the server 121 via the laptop 151. The status may indicate that the cellular phone 137 shall be a target of surveillance. For example, the cellular phone is operable to provide surveillance data and to activate various resources to capture the surveillance data. In this regard, the camera 323, microphone 321 and GPS 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Bennett. The motivation for doing so is to allow the user to have the capability to change a status of missing endpoint in order to collect specific data (Para 0040). 
Regarding claim 2,

Peter further teaches

a third set of program instructions defining the cloud-based management platform to generate the set of instructions and send the set of instructions to the agent, and wherein the third set of program instructions are stored on the one or more computer readable storage media (Page 12- program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ..., 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened — Page 12 -a company can use the published website to self configure internal monitoring devices 316 to the 2 specification/descriptions and type of monitoring desired bases on their known network and/or system needs. The company then simply plugs the internal monitoring device 316 into its network and monitoring can begin immediately. The internal monitoring device 316 can then begin sending information, e.g., data about the network, to the one or more data centers via web requests); and y a customer/client company);






Regarding claim 4,

Peter further teaches 
Wherein the web portal comprises a dashboard that allows the human administrator to view status information pertaining to the agent and the one or more local computers (Fig.6 shows a dashboard that allows the admin to view status information – page 4 -The remote data center has the ability to receive network data from the internal device and can compile all of the information received into clear, intuitive reports and graphs that can be viewed in real time showing usage trends, system bottlenecks, etc. The remote data center has the ability to make this information viewable externally through a published website that is accessible with appropriate user IDs, passwords, etc.) 

Regarding claim 6

Peter further teaches
wherein the web portal comprises an interface to allow the human administrator to remotely upgrade the agent (Page 4 - All upgrades to the device can be performed from the remote data center. For example, when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures the devices – See page 11). 
Regarding claim 8

Peter teaches a method, comprising: 

gathering status information from the one or more local computers; initiating a secure network connection to a cloud-based management platform; reporting the status information to the cloud-based management platform via a secure network connection (Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, 
provide a web portal for a human administrator to make a request, to the cloud-based management platform- to make changes to the configuration of the one or more local computers (Fig.6, Page 4 – published website -when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures – page 12 - In some embodiments, a company can use the published website to self configure internal monitoring devices 316 to the 20 specification/descriptions and type of monitoring desired bases on their known network and/or system needs) 


receive, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request the changes, and make the changes to the one or more local computers responsive to the set of instructions from the cloud-based management platform (Page 12- program instructions on the system 300 execute to download and receive instructions and updates from the one or more data centers 304-1, ..., 304-N only when instructions and/or updates are needed. That is, the program instructions can execute to verify if a most recent version is available on a given internal monitoring device and only transmit information and/or perform updates 10 if something is needed or has changed. In this manner, bandwidth use is lessened — Page 12 -a company can use the published website to self configure internal monitoring devices 316 to the 2 specification/descriptions and type of monitoring desired bases on their known network and/or system needs. The company then simply plugs the internal monitoring device 316 into its network and monitoring can begin immediately. The internal monitoring device 316 can then begin sending 

However, Peter does not explicitly teach 
providing a web portal for a human administrator to make a request to the cloud-based management platform to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform; receiving, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform, and making the changes to the one or more local computers

Bennett teaches 

providing a web portal for a human administrator to make a request to the cloud-based management platform to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform; receiving, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform (Para 0026 - The profile enables configuration of security management and/or various management and/or tracking and control features for the one or endpoint devices 131-141. The authorized user and/or owner is enabled to gain secure access to the one or more tracking and control servers 121 via a user interface, for example a browser on the laptop 151 – Para 0052 -The tracking and control server communicates the status of the cellular phone 137 and/or any commands and/or requests for data. In this regard, various exchanges may occur between the mobile cellular 137 and the tracking and control server 121 based on the status of the cellular phone 137, user preferences and/or tracking and control server 121 features – Para 0065 - The owner and/or authorized user may change a status of the cellular phone 137 within the server 121 via the laptop 151. The status may indicate that the cellular phone 137 shall be a target of surveillance. For example, the cellular phone is operable to provide surveillance data and to activate various resources to capture the surveillance data. In this regard, the 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Bennett. The motivation for doing so is to allow the user to have the capability to change a status of missing endpoint in order to collect specific data (Para 0040). 
Regarding claim 11

Peter further teaches
wherein the web portal comprises a dashboard that allows the human administrator to view status information pertaining to the agent and the one or more local computers (Page 4 - All upgrades to the device can be performed from the remote data center. For example, when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures the devices – See page 11). 
Regarding claim 13

Peter further teaches
wherein the web portal comprises an interface that allows the human administrator to remotely upgrade the agent via the Internet. (Page 4 - All upgrades to the device can be performed from the remote data center. For example, when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures the devices – See page 11). 

Regarding claim 15

Peter teaches an apparatus, comprising: 
a hardware resource to: gather status information from the one or more local computers; initiate a secure network connection to a cloud-based management platform; report the status information to the cloud-based management platform via a secure network connection(Page 28 - embodiments of the present disclosure allow for publicly available temporary secure remote access to a private network 720 using a publicly accessible connection manager 734 and an internal node 722 within the private network 720 that is capable of sending outbound requests to the connection manager 734 to establish an encrypted connection between the internal node 722 and the connection manager 734 from 30 inside the private network 720 through a firewall of the private network- Page 33 - program instructions storable on a memory 824, e.g., a NAND Flash memory, can be executed by processor 826 of internal node 822 to open the encrypted connection, e.g., SSH tunnel 855, to the connection manager 834-1 through the firewall 825 from within the private network 820- Claim 37 — Page 19- As mentioned, the embodiments described herein provide a unified view of a company's network, both from inside and outside the network firewall, without requiring any changes to the CPE (customer premise equipment), firewall rules, etc. The program instruction 15 embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company);Page 19 - The program instruction embodiments execute to monitor in real time the status of each system and network component indicated by a customer/client company. Information is displayed on a screen, such as illustrated in Figure 6, that may be reformatted depending on the sophistication and information needs of the customer)  ;
provide a web portal for a human administrator to make a request, to the cloud-based management platform- to make changes to the configuration of the one or more local computers (Fig.6, Page 4 – published website -when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures – page 12 - In some embodiments, a company can use the published website to self configure internal monitoring devices 316 to the 20 specification/descriptions and type of monitoring desired bases on their known network and/or system needs) 


receive, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request the changes, and  make the changes to the one or more local computers responsive to the set of instructions from the cloud-based management platform (Page 12- program instructions on the system 300 execute to download and receive Page 12 -a company can use the published website to self configure internal monitoring devices 316 to the 2 specification/descriptions and type of monitoring desired bases on their known network and/or system needs. The company then simply plugs the internal monitoring device 316 into its network and monitoring can begin immediately. The internal monitoring device 316 can then begin sending information, e.g., data about the network, to the one or more data centers via web requests); and y a customer/client company);

However, Peter does not explicitly teach 
providing a web portal for a human administrator to make a request to the cloud-based management platform to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform; receiving, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform, and making the changes to the one or more local computers

Bennett teaches 

providing a web portal for a human administrator to make a request to the cloud-based management platform to make changes to the configuration of the one or more local computers including an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform; receiving, from the cloud-based management platform, a set of instructions created by the cloud-based management platform to request an identification of one or more types of the status information to be gathered from the one or more local computers and reported to the cloud-based management platform (Para 0026 - The profile enables configuration of security management and/or various management and/or tracking and control features for the one or endpoint devices 131-141. The authorized user and/or owner is enabled to gain secure access to the one or more tracking and control servers 121 via a 
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Bennett. The motivation for doing so is to allow the user to have the capability to change a status of missing endpoint in order to collect specific data (Para 0040). 
Regarding claim 18

Peter further teaches
wherein the web portal comprises a dashboard that allows the human administrator to view status information pertaining to the agent and the one or more local computers (Page 4 - All upgrades to the device can be performed from the remote data center. For example, when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures the devices – See page 11). 



Regarding claim 20

Peter further teaches
wherein the web portal comprises an interface to allow the human administrator to remotely upgrade the agent (Page 4 - All upgrades to the device can be performed from the remote data center. For example, when a company logs into a published website of the remote data center, the administrator can reboot the devices in their network with the newest version of a flash application, which is the software which configures the devices – See page 11). 


Claims 3,9,16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Peter in view of Bennett further in view of Little et al. Publication No. US 2010/0057680 A1 (Little hereinafter) 
 
Regarding claim 3,

Peter further teaches where in the agent further to receive the set of instruction from the cloud based management platform using protocol over the secure network connection (Page 19, Page 28). However, Peter does not explicitly teach that the protocol is XMPP protocol 

Little teaches and XMPP protocol (¶ 0033)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of little. The motivation for doing so is to allow the system to utilize the XMPP protocol in order to allow for federated connections between users of different servers. 


Regarding claim 9

Peter further teaches receiving the set of instructions from the cloud-based management platform using [...] protocol over the secure network connection (Page 19, Page 28). However, Peter does not explicitly teach that the protocol is XMPP protocol 

Little teaches and XMPP protocol (¶ 0033)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of little. The motivation for doing so is to allow the system to utilize the XMPP protocol in order to allow for federated connections between users of different servers. 
Regarding claim 16

Peter further teaches the hardware resource further to receive the set of instructions from the cloud-based management platform using an [...] protocol over the secure network connection (Page 19, Page 28). However, Peter does not explicitly teach that the protocol is XMPP protocol 

Little teaches and XMPP protocol (¶ 0033)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of little. The  allow for federated connections between users of different servers. 

Claims 5,12,19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Peter in view of Bennett further in view of Peterson et al. Publication No. US 2012/0005542 A1 (Petersen hereinafter) 
Regarding claim 5

Peter does not explicitly teach 

wherein the web portal comprises an interface to allow the human administrator to define alerts pertaining to status information relating to the agent and the one or more local computers.  

However, Petersen teaches 

a web-based portal allows the administrator to define alerts pertaining to status information relating to an extension agent and the one or more local servers (¶ 0158 – Dashboard alarm rule that allows the admin to define alerts pertaining to status information relating to agents and servers). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Petersen. The motivation for doing so is to allow the system to utilize the portal in order to simplify data sets to provide users with at a glance awareness of current network so that the user can make decision regarding the network. 
Regarding claim 12

Peter teaches the web portal (Fig.6). However, Peter does not explicitly teach 
wherein the web portal comprises an interface that allows the human administrator to define alerts pertaining to status information relating to the agent and the one or more local computers.  

Petersen teaches 

a web-based portal allows the administrator to define alerts pertaining to status information relating to an extension agent and the one or more local servers (¶ 0158 – Dashboard alarm rule that allows the admin to define alerts pertaining to status information relating to agents and servers). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Petersen. The motivation for doing so is to allow the system to utilize the portal in order to simplify data sets to provide users with at a glance awareness of current network so that the user can make decision regarding the network. 
Regarding claim 19

Peter teaches the web portal (Fig.6). However, Peter does not explicitly teach 
 
wherein the web portal comprises an interface that allows the human administrator to define alerts pertaining to status information relating to the agent and the one or more local computers.  
Petersen teaches 

a web-based portal allows the administrator to define alerts pertaining to status information relating to an extension agent and the one or more local servers (¶ 0158 – Dashboard alarm rule that allows the admin to define alerts pertaining to status information relating to agents and servers). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Petersen. . 
Claims 7,14,21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Peter in view of Bennett further in view of Mower et al. Publication No. US 2009/0187970 A1 (Mower hereinafter) 
Regarding claim 7


Peter does not explicitly teach 

wherein the agent further to check in with a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent.  

However, Mower teaches 
wherein the agent further to check in with a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent (Abstract - The system may include a heart beating process for communication between a web-based server and appliances, in which the appliances periodically contact the management system on the server. the heart beating process allows the appliances to maintain a completely up-to-date configuration. Furthermore, heart beating allows for comprehensive monitoring of appliances and for software distribution – ¶ 0061 - Each networking device "phones home" on a periodic basis. Each such contact, initiated by the networking device is called a "heartbeat". When a device heartbeats to a heartbeat server on the Internet, it pushes all performance statistics and monitoring status to the management station as part of that heartbeat).  
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Mower. The motivation for doing so is to allow the appliances to maintain a completely up-to-date configuration (Abstract – Mower).
Regarding claim 14


Peter does not explicitly teach 

querying a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent..  

However, Mower teaches 
querying a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent. (Abstract - The system may include a heart beating process for communication between a web-based server and appliances, in which the appliances periodically contact the management system on the server. the heart beating process allows the appliances to maintain a completely up-to-date configuration. Furthermore, heart beating allows for comprehensive monitoring of appliances and for software distribution – ¶ 0061 - Each networking device "phones home" on a periodic basis. Each such contact, initiated by the networking device is called a "heartbeat". When a device heartbeats to a heartbeat server on the Internet, it pushes all performance statistics and monitoring status to the management station as part of that heartbeat).  
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Mower. The motivation for doing so is to allow the appliances to maintain a completely up-to-date configuration (Abstract – Mower).
Regarding claim 21

Peter does not explicitly teach 

wherein the hardware resource further to query a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent.

However, Mower teaches 
wherein the hardware resource further to query a heartbeat server periodically to determine whether any updates from the cloud-based management platform are waiting to be sent to the agent (Abstract - The system may include a heart beating process for communication between a web-based server and appliances, in which the appliances periodically contact the management system on the server. the heart beating process allows the appliances to maintain a completely up-to-date configuration. Furthermore, heart beating allows for comprehensive monitoring of appliances and for software distribution – ¶ 0061 - Each networking device "phones home" on a periodic basis. Each such contact, initiated by the networking device is called a "heartbeat". When a device heartbeats to a heartbeat server on the Internet, it pushes all performance statistics and monitoring status to the management station as part of that heartbeat).  
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Peter to include the teachings of Mower. The motivation for doing so is to allow the appliances to maintain a completely up-to-date configuration (Abstract – Mower).










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YOUNES NAJI/Primary Examiner, Art Unit 2445